Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120175063 A1 to YAMAWAKU et al. (“YAMAWAKU”).
YAMAWAKU discloses:
Regarding claim 1: 

a plurality of supporting bars (e.g., pushers pin 39 and 40) for supporting a panel to be baked (the recitations related to supported a panel to be baked are interpreted as intended use), disposed on a side of the heating plate, set position of the supporting bar corresponding to position of the holes and the supporting bars moving in a direction of an axis of one of the holes (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59), wherein: 
the holes are controllably and synchronously opened, and the supporting bars move upward in the direction of the axis and through the holes, and support the panel to be baked positioned on the side of the heating plate; the supporting bars move downward in the direction of the axis of and out of the holes, and the holes are controllably and synchronously closed, and the panel to be baked is supported on the smooth heating plate (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59);
Regarding claim 2: the supporting bars ascend or descend vertically in the direction of the axis (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59);
Regarding claim 3: the number of the supporting bars is one-to-one correspondence to the number of the holes (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59);
Regarding claim 4: the plurality of supporting bars are disposed equally spaced apart from one another (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59); 
Regarding claim 5: the holes on the heating plate are disposed equally spaced apart from one another (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59);

Regarding claim 11: 
a heating plate (e.g., focus ring 25), disposed with a plurality of holes (e.g., holes between chuck 23 and outer focus ring 25b) thereon, and the holes being controllably opened or closed, and material for closing the hole being the same as material for the heating plate (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59); and 
a plurality of supporting bars (e.g., pushers pin 39 and 40) for supporting a panel to be baked (the recitations related to supported a panel to be baked are interpreted as intended use), disposed on a side of the heating plate, set position of the supporting bars corresponding to position of the holes and the supporting bars moving in a direction of an axis of one of the holes (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59), wherein: 
the holes are controllably and synchronously opened, and the supporting bars move upward in the axis and through the holes, and support the panel to be baked positioned on the side of the heating plate; the supporting bars move downward in the direction of the axis of and out of the holes, and the holes are controllably and synchronously closed, and the panel to be baked is supported on the smooth heating plate (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59); 
the number of the supporting bars is one-to-one correspondence to the number of the holes (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59);
Regarding claim 12: the plurality of supporting bars are disposed equally spaced apart from one another (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59); and
Regarding claim 13: the holes on the heating plate are disposed equally spaced apart from one another (e.g., Fig. 1, 3A and 3B and para 40-44 and 57-59).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the supporting bars in the Fig. 3A-3B embodiments of YAMAWAKU, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment of YAMAWAKU by the Fig. 3A-3B embodiment of YAMAWAKU in order to accelerate decomposition and removal of deposits that are attached on the inner focus ring 25a such that there is no need to wash the deposits attached on the inner focus ring 20a having the lower temperature in the first gap where there is a large temperature difference without degrading the working ratio of the substrate processing apparatus 10 (e.g., YAMAWAKU: para 58).
Response to Amendment
The amendment of 01/05/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. The remarks begin by noting the prior notice of non-compliance as well as the claim status and amendments.  The remarks then address a previous drawing objection and note the replacement drawing.  The previous remarks of 04/10/202 address the previous rejections under 35 U.S.C. 112, which are resolved by the amendments, as well as the prior art rejections.  Applicant’s arguments with respect to claim(s) 1-5 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 10, 2021